Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method of detecting a flood front through a subterranean formation, comprising: measuring a distance to the flood front; processing the measured distance using a predictor-corrector filter to determine a corrected distance to the flood front; 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
A step of “a predictor-corrector filter to determine a corrected distance to the flood front” is a mathematical concept, therefore, it is considered to be an abstract idea (see Figure 2, #244; Figure 3, #344 and specification [0020]).
Similar limitations comprise the abstract ideas in Claims 19 and 22.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The claims comprise the following additional elements:
In Claim 1: measuring a distance to the flood front; and adjusting a 
formation device based on the corrected distance to control a flow of the flood front.
In Claim 19: injecting a fluid into a wellbore to stimulate the formation; 
detecting a flood front of the fluid flowing through the formation; adjusting a formation device based on the corrected distance to control a flow of the flood front; and wherein the formation device is adjustable to prevent the flood front from reaching the point of reference during production of the hydrocarbons.
In Claim 22: a measurement system configured to measure a distance to 
the flood front; and a formation device configured to be adjustable by the processor based on the corrected distance so as to regulate a flow of the flood front through the formation.

In Claim 1, the preamble “a method of detecting a flood front through a subterranean formation” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological 
In Claim 19, the preamble “a method of producing hydrocarbons from a subterranean formation” is also not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “injecting a fluid into a wellbore to stimulate the formation; detecting a flood front of the fluid flowing through the formation” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. A step of “adjusting a formation device based on the corrected distance to control a flow of the flood front” is recited in generality and therefore, not qualified for a meaningful limitation. A step of “wherein the formation device is adjustable to prevent the flood front from reaching the point of reference during production of the hydrocarbons” is also not qualified for a meaningful limitation because it is recited in generality.


In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically 
For example, regulating a flow of the flood front through the formation is disclosed by “Mandviwala US 20140139225”, [0008] & [0015], and “Chemali US 20160290124”, [0013].
For example, preventing a flood front from reaching the point of reference during production of the hydrocarbons is disclosed by “Mandviwala US 20140139225”, [0003], and “Chemali US 20160290124”, [0002].
 For example, regulating a flow of the flood front through the formation is disclosed by “Chemali US 20160290124”, [0002], and “Donderici US 20140191120”, [0052].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-18, 20-21 and 23-28 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-12, 19-23, 25-27 are rejected under 35 U.S.C. 103 are being rejected over “Mandviwala US 20140139225” in view of Chemali (PCT/US2013/071207), a corresponding disclosure of “Chemali US 20160290124” is used hereinafter.
As to claim 1, Mandviwala teaches “a method of detecting a flood front through a 
subterranean formation ([0007]; “A method of measuring an electromagnetic field 28 in a subterranean earth formation 14” [0053]; “the system 10 is used to monitor a flood front 12” [0008]), comprising: measuring a distance to the flood front ([0015] teaches “In some examples, a time-lapse measurement may be performed ... During reservoir monitoring for waterfront, a differential signal (between the no flood case and with flood case) at each sensor is recorded which is the field due to flood. As the flood approaches closer to a sensor 20 (e.g., in a production well), the differential signal gets larger. The intensity of the signal indicates a distance to the flood front 12”; [0059]; [0009]; Figure 1).”
	Mandviwala does not explicitly teach “processing the measured distance using a predictor-corrector filter to determine a corrected distance to the flood front; and adjusting a formation device based on the corrected distance to control a flow of the flood front”.
Chemali teaches “processing the measured distance using a predictor-corrector 
filter to determine a corrected distance to the flood front ([0013] teaches “a processor unit derives an estimated distance to a fluid front”; [0018] teaches “Either or both of the wells 202, 206, may be equipped with EM transducer modules to track the distance 212 of front 210”; [0031] teaches “the cross coupling signals enable tracking of the front even after it has passed the casing, making it possible to track the fluid front even from behind”, Claim 8 teaches “deriving a second estimated distance to the fluid front based at least in part on said second set of receive signals”; [0022]; [0037] teaches “In block 806, the processor unit performs initial processing to improve the signal-to-noise ratio of the measurements, e.g., by dropping noisy or obviously erroneous measurements, combining measurements to compensate for calibration errors, demodulating or otherwise filtering signal waveforms to screen out-of-band noise, and/or averaging together multiple measurements”); and adjusting a formation [0013] teaches “In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0042] teaches “if the front velocity is undesirably high, or if the
front has approached closer than desired to the producing well, the processor unit may perform or recommend a reduction in the production rate and/or a reduction in the injection rate”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to determine a corrected distance of a flood front by monitoring and detecting changes in a formation so that a location of the flood front can be accurately calculated based on which a reduction in a production rate and/or an injection rate can be performed (“adjusting a formation device based on the corrected distance to control a flow of the flood front”) to effectively avoid a breakthrough of flood fluid (Chemali [0002]).

	As to claim 2, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 1.  
	Mandviwala does not explicitly teach “the formation device comprises a device configured to control a flow rate of the flood front through the formation”.
[0013] teaches “In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0042] teaches “if the front velocity is undesirably high, or if the front has approached closer than desired to the producing well, the processor unit may perform or recommend a reduction in the production rate and/or a reduction in the injection rate”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to control a flow rate of the flood front through the formation by monitoring and detecting changes in a formation so that a location of the flood front can be accurately calculated based on which a reduction in a production rate and/or an injection rate can be performed (“to control a flow rate of the flood front”) to effectively avoid a breakthrough of flood fluid (Chemali [0002]).

	As to claim 3, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 1.  
	Mandviwala teaches “transmitting an electromagnetic field from a transmitter to interact with the flood front to create a signal; receiving the signal at a receiver; and wherein the signal comprises an observed distance to the flood front ([0011] teaches “A transmitter 26 can be used to generate electromagnetic energy consisting of electric and magnetic field components. Thus, electromagnetic fields 28 (e.g., primary, secondary, etc., fields) are induced in the formation 14”; [0012]; [0013]; [0014]; ([0015] teaches “In some examples, a time-lapse measurement may be performed ... During reservoir monitoring for waterfront, a differential signal (between the no flood case and with flood case) at each sensor is recorded which is the field due to flood. As the flood approaches closer to a sensor 20 (e.g., in a production well), the differential signal gets larger. The intensity of the signal indicates a distance to the flood front 12”; [0059]; [0009]; Figure 1.”

	As to claim 4, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 3.  
	Mandviwala does not explicitly teach “matching the signal with a modeled signal to determine the measured distance to the flood front”.
Chemali teaches “matching the signal with a modeled signal to determine the 
measured distance to the flood front ([0031] teaches “At short distances, the cross-coupling signals are comparable and in some orientations, stronger than the direct coupling signals. When the monotonic distance dependence is taken into account, the cross-coupling signals become very desirable for tracking an approaching front. Moreover, the cross coupling signals enable tracking of the front even after it has passed the casing, making it possible to track the fluid front even from behind”; [0040] teaches “In block 812, the processor unit provides to a user a display having a representation of the derived parameter values. The display may include a graphical representation of the fluid front's position relative to one or more producing wells ... One example of this last representation is a green light when the measured parameter values have a good match to the desired parameter values and a red light when they do not”; [0022] teaches “The processing includes at least compiling a time series of measurements to enable monitoring of the time evolution, but may further include the use of a geometrical model of the reservoir that takes into account the relative positions and configurations of the transducer modules and inverts the measurements to obtain one or more parameters such as fluid front distance 181 (or 182)”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to match a signal with a modeled signal and obtain the best signal, and determine a measured distance to a flood front so that a location of the flood front can be accurately calculated, a reduction in a production rate and/or an injection rate can be performed, and effectively avoid a breakthrough of flood fluid.
	As to claim 5, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 4.  

	Chemali teaches “using a previous observed distance to the flood front as a constraint or an initial estimate when matching the signal with the modeled signal ([0031] teaches “At short distances, the cross-coupling signals are comparable and in some orientations, stronger than the direct coupling signals. When the monotonic distance dependence is taken into account, the cross-coupling signals become very desirable for tracking an approaching front … It can also be seen that for a fluid front
that is close to the sensor, the percentage of the XZ signal relative to the ZZ signal is much higher than the cases where the fluid front is farther out ”; [0038] teaches “the processor may apply a calibration operation to the measurements ... determines the signal phase differences or amplitude ratios ... Another illustrative calibration operation subtracts out the inhomogeneous static formation effect by first making an initial measurement with fluid front far away, and then subtracting this background measurement from the subsequent measurements”; [0040] teaches “In block 812, the processor unit provides to a user a display having a representation of the derived parameter values. The display may include a graphical representation of the fluid front's position relative to one or more producing wells ... One example of this last representation is a green light when the measured parameter values have a good match to the desired parameter values and a red light when they do not”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to use a previous observed distance to the flood front as a constraint or an initial estimate when matching the signal with a modeled signal so that the system can determine the best matched signal, and derives accurate location of an approaching flood front to enable corrective action before a breakthrough of a flood fluid (Chemali [0002]).

	As to claim 6, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 3.  
	Mandviwala teaches “simultaneously deploying the transmitter to a downhole environment while transmitting the electromagnetic field from the transmitter ([0060] teaches ”A well system 10 is also described above. In one example, the system 10 can include an optical electromagnetic sensor 20 installed in a well, and a transmitter 26 which induces an electromagnetic field 28 in an earth formation 14”; [0013]; [0011]; [0054]; Figure 1).”


	Mandviwala does not explicitly teach “deploying the receiver to a downhole environment; and receiving the signal while the receiver is in the downhole environment”.
	Chemali teaches “deploying the receiver to a downhole environment; and receiving the signal while the receiver is in the downhole environment ([0020] teaches “FIG. 1, the illustrated system further includes surface transducer modules 170. The surface transducer modules 170 may employ … At least one of the transducer modules 136, 156, 170 transmits EM signals while the receiver modules 137, 157 obtain responsive measurements. In some implementations, each of the transducer modules is a single-purpose module, i.e., suitable only for transmitting (136, 156) or receiving (137, 157), but it is contemplated that in at least some implementations, the system includes one or more transducer modules that can perform both transmitting and receiving”; [0017] teaches “FIG. 1 further shows a second well, injection well 152, having a second casing string 154 in a borehole 155, with one or more EM transducer modules 156, 157 attached to the casing string and communicating via one or more cables 158 to a second well interface system 160).”
It would have been obvious to one of ordinary skill in the art before the

	
	As to claim 8, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 3.  
	Mandviwala does not explicitly teach “deploying a fiber and a transducer to a downhole environment, wherein the fiber is coupled to the transducer, and the transducer is coupled to the receiver”.
	Chemali teaches “deploying a fiber and a transducer to a downhole environment, wherein the fiber is coupled to the transducer, and the transducer is coupled to the receiver ([0020] teaches “FIG. 1, the illustrated system further includes surface transducer modules 170. The surface transducer modules 170 may employ … At least one of the transducer modules 136, 156, 170 transmits EM signals while the receiver modules 137, 157 obtain responsive measurements. In some implementations, each of the transducer modules is a single-purpose module, i.e., suitable only for transmitting (136, 156) or receiving (137, 157), but it is contemplated that in at least some implementations, the system includes one or more transducer modules that can perform both transmitting and receiving”; [0014] teaches “FIG. 1 shows a well 102 equipped with an illustrative embodiment of a permanent electromagnetic (EM) fluid front monitoring system. The illustrated well 102 has been constructed and completed in a typical manner, and it includes a casing string 104 positioned in a borehole 106 that has been formed in the earth by a drill bit. The casing string 104 includes multiple casing tubulars (usually 30 foot long steel tubulars) connected end-to-end by couplings 108. Alternative casing types include continuous tubing and, in some rare cases, composite (e.g., fiberglass) tubing”; [0017]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemalito deploy a fiber that is coupled to a transducer and the transducer is coupled to a receiver to a downhole environment so that the transducer can accurately tract a flood front (Chemalito [0018]), and the receiver can efficiently obtain responsive measurements (Chemalito [0020]).

	As to claim 9, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 1.  
Mandviwala does not explicitly teach “configuring a predictor stage of the 
predictor-corrector filter with a distance parameter related to the flood front and a velocity parameter related to the flood front and wherein the predictor stage is configured to receive the measured distance to the flood front”.
Chemali teaches “configuring a predictor stage of the predictor-corrector filter 
[0041] teaches “In block 814, the processor unit combines the current parameter values with past parameter values to derive a fluid front velocity and a time-lapse representation of the fluid front position”; [0042] teaches “For example, if the front velocity is undesirably high, or if the front has approached closer than desired to the producing well, the processor unit may perform or recommend a reduction in the production rate and/or a reduction in the injection rate”; [0037] teaches “In block 806, the processor unit performs initial processing to improve the signal-to-noise ratio of the measurements, e.g., by dropping noisy or obviously erroneous measurements, combining measurements to compensate for calibration errors, demodulating or otherwise filtering signal waveforms to screen out-of-band noise, and/or averaging together multiple measurements”); and wherein the predictor stage is configured to receive the measured distance to the flood front ([0013] teaches “Based at least in part on the cross-component signal, a processor unit derives an estimated distance to a fluid front, and may further determine a direction and orientation of the fluid front for display to a user. Signals from an array of transmit and receive antennas may be combined, optionally with signals from other bore holes, to locate and track multiple points on the fluid front. In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0031] teaches “the cross coupling signals enable tracking of the front even after it has passed the casing, making it possible to track the fluid front even from behind”; [0022]).”
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Mandviwala in view of Chemaliin to configure distance and velocity parameters related to the flood front and receive a measured distance so that a location of the flood front can be accurately calculated based on which a reduction in a production rate and/or an injection rate can be performed to effectively avoid a breakthrough of flood fluid (Chemali [0002]).

	As to claim 10, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 1.  
	Mandviwala does not explicitly teach “configuring a corrector stage of the predictor-corrector filter with a noise parameter related to the flood front”.
	Chemali teaches “configuring a corrector stage of the predictor-corrector filter with a noise parameter related to the flood front ([0013] teaches “a processor unit derives an estimated distance to a fluid front”; [0037] teaches “In block 806, the processor unit performs initial processing to improve the signal-to-noise ratio of the measurements, e.g., by dropping noisy or obviously erroneous measurements, combining measurements to compensate for calibration errors, demodulating or otherwise filtering signal waveforms to screen out-of-band noise, and/or averaging
together multiple measurements”; [0018]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to configure a corrector stage of the predictor-corrector filter with a noise parameter related to a flood front so that erroneous noise can be efficiently dropped (Chemali [0037]), and a location of the flood front can be accurately calculated based on which a reduction in a production rate and/or an injection rate can be performed to effectively avoid a breakthrough of flood fluid (Chemali [0002]).

	As to claim 11, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 1.  
	Mandviwala does not explicitly teach “processing the measured distance at a predictor stage of the predictor-corrector filter to determine a predicted distance; processing the predicted distance at a corrector stage of the predictor-corrector filter to determine the corrected distance; and continuously processing the predicted distance at the corrector stage and the corrected distance at the predictor stage over a sequence of time”.
	Chemali teaches “processing the measured distance at a corrector stage of the predictor-corrector filter to determine the corrected distance; processing the predicted distance at a corrector stage of the predictor-corrector filter to determine the corrected [0013] teaches “Based at least in part on the cross-component signal, a processor unit derives an estimated distance to a fluid front, and may further determine a direction and orientation of the fluid front for display to a user. Signals from an array of transmit and receive antennas may be combined, optionally with signals from other bore holes, to locate and track multiple points on the fluid front. In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0031] teaches “the cross coupling signals enable tracking of the front even after it has passed the casing, making it possible to track the fluid front even from behind”; Claim 8 teaches “deriving a second estimated distance to the fluid front based at least in part on said second set of receive signals”; [0037] teaches “In block 806, the processor unit performs initial processing to improve the signal-to-noise ratio of the measurements, e.g., by dropping noisy or obviously erroneous measurements, combining measurements to compensate for calibration errors, demodulating or otherwise filtering signal waveforms to screen out-of-band noise, and/or averaging together multiple measurements”; [0018]; [0022]); and continuously processing the predicted distance at the corrector stage and the corrected distance at the predictor stage over a sequence of time ([0034] teaches “When measurements by multiple subarrays are combined, a more complete view of the approaching front can be obtained. Time-domain and/or frequency domain electromagnetic signals can be employed to perform accurate real-time inversion, or with sufficient data from multiple transducers and arrays, to perform accurate imaging and tomography of the steam injection region. The measurements can be repeated to obtain time-lapse monitoring of the injection process”; [0042] teaches “Blocks 812-816 are repeated as new measurements become available to monitor the fluid front's position”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to continuously process a measured distance at a corrector stage of the predictor-corrector filter to determine the corrected distance so that erroneous noise can be efficiently dropped (Chemali [0037]), and a location of the flood front can be accurately calculated based on which a reduction in a production rate and/or an injection rate can be performed to effectively avoid a breakthrough of flood fluid (Chemali [0002]).

	As to claim 12, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 1.  
	Mandviwala does not explicitly teach “processing the measured distance at a corrector stage of the predictor-corrector filter to determine the corrected distance”.
	Chemali teaches “processing the measured distance at a corrector stage of the predictor-corrector filter to determine the corrected distance ([0013] teaches “Based at least in part on the cross-component signal, a processor unit derives an estimated distance to a fluid front, and may further determine a direction and orientation of the fluid front for display to a user. Signals from an array of transmit and receive antennas
may be combined, optionally with signals from other bore holes, to locate and track multiple points on the fluid front. In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0031] teaches “the cross coupling signals enable tracking of the front even after it has passed the casing, making it possible to track the fluid front even from behind”; [0037] teaches “In block 806, the processor unit performs initial processing to improve the signal-to-noise ratio of the measurements, e.g., by dropping noisy or obviously erroneous measurements, combining measurements to compensate for calibration errors, demodulating or otherwise filtering signal waveforms to screen out-of-band noise, and/or averaging together multiple measurements”; [0022]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to process a measured distance at a corrector stage of the predictor-corrector filter to determine the corrected distance so that erroneous noise can be efficiently dropped (Chemali [0037]), and a location of the flood front can be accurately calculated based on which a reduction in a production rate and/or an injection rate can be performed to effectively avoid a breakthrough of flood fluid (Chemali [0002]).

subterranean formation ([0002] & [0003]), comprising: injecting a fluid into a wellbore to stimulate the formation ([0003] teaches “the system 10 is used to monitor a flood front 12 as it progresses through an earth formation 14. For this purpose, optical electromagnetic sensors 20 are installed in a wellbore 16 along an optical cable 18. 
The cable 18 and sensors 20 are positioned in cement 22 surrounding casing 24”); detecting a flood front of the fluid flowing through the formation ([0010] teaches “In the FIG. 1 system 10, monitoring of the flood front 12 is accomplished by detecting changes in the formation 14 over time”); determining a measured distance between the flood front and a point of reference located within the formation ([0014] teaches “sensor signal is recorded at a time when there is no flood. During reservoir
monitoring for waterfront, a differential signal (between the no flood case and with flood case) at each sensor is recorded which is the field due to flood. As the flood approaches closer to a sensor 20 (e.g., in a production well), the differential signal gets larger. The intensity of the signal indicates a distance to the flood front 12”; [0010] & [0015]).”
	Mandviwala does not explicitly teach “processing the measured distance using a predictor-corrector filter to determine a corrected distance between the flood front and the point of reference; adjusting a formation device based on the corrected distance to control a flow of the flood front; and wherein the formation device is adjustable to 
	Chemali teaches “processing the measured distance using a predictor-corrector filter to determine a corrected distance between the flood front and the point of reference ([0013] teaches “Based at least in part on the cross-component signal, a processor unit derives an estimated distance to a fluid front, and may further determine a direction and orientation of the fluid front for display to a user. Signals from an array of transmit and receive antennas may be combined, optionally with signals from other bore holes, to locate and track multiple points on the fluid front. In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0031] teaches “the cross coupling signals enable tracking of the front even after it has passed the casing, making it possible to track the fluid front even from behind”; [0037] teaches “In block 806, the processor unit performs initial processing to improve the signal-to-noise ratio of the measurements, e.g., by dropping noisy or obviously erroneous measurements, combining measurements to compensate for calibration errors, demodulating or otherwise filtering signal waveforms to screen out-of-band noise, and/or averaging together multiple measurements”; [0022]); adjusting a formation device based on the corrected distance to control a flow of the flood front ([0013] teaches “In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0042] teaches “if the front velocity is undesirably high, or if the
front has approached closer than desired to the producing well, the processor unit may perform or recommend a reduction in the production rate and/or a reduction in the injection rate”); and wherein the formation device is adjustable to prevent the flood front from reaching the point of reference during production of the hydrocarbons ([0013] teaches “Based at least in part on the cross-component signal, a processor unit derives an estimated distance to a fluid front, and may further determine a direction and orientation of the fluid front for display to a user. Signals from an array of transmit and receive antennas may be combined, optionally with signals from other bore holes, to locate and track multiple points on the fluid front. In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0042] teaches “In block 816, the processor unit may automatically adjust a control signal … For example, if the front velocity is undesirably high, or if the front has approached closer than desired to the producing well, the processor unit may perform or recommend a reduction in the production rate and/or a reduction in the injection rate”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to detect a flood front through a subterranean formation, and determine a corrected 

	As to claim 20, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 19.  
	Mandviwala does not explicitly teach “processing the measured distance at a predictor stage of the predictor-corrector filter to determine a predicted distance; processing the predicted distance at a corrector stage of the predictor-corrector filter to determine the corrected distance; and continuously processing the predicted distance at the corrector stage and the corrected distance at the predictor stage over a sequence of time”.
	Chemali teaches “processing the measured distance at a corrector stage of the predictor-corrector filter to determine the corrected distance; processing the predicted distance at a corrector stage of the predictor-corrector filter to determine the corrected distance ([0013] teaches “Based at least in part on the cross-component signal, a processor unit derives an estimated distance to a fluid front, and may further determine a direction and orientation of the fluid front for display to a user. Signals from an array of transmit and receive antennas may be combined, optionally with signals from other bore holes, to locate and track multiple points on the fluid front. In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0031] teaches “the cross coupling signals enable tracking of the front even after it has passed the casing, making it possible to track the fluid front even from behind”; Claim 8 teaches “deriving a second estimated distance to the fluid front based at least in part on said second set of receive signals”; [0037] teaches “In block 806, the processor unit performs initial processing to improve the signal-to-noise ratio of the measurements, e.g., by dropping noisy or obviously erroneous measurements, combining measurements to compensate for calibration errors, demodulating or otherwise filtering signal waveforms to screen out-of-band noise, and/or averaging together multiple measurements”; [0018]; [0022]); and continuously processing the predicted distance at the corrector stage and the corrected distance at the predictor stage over a sequence of time ([0034] teaches “When measurements by multiple subarrays are combined, a more complete view of the approaching front can be obtained. Time-domain and/or frequency domain electromagnetic signals can be employed to perform accurate real-time inversion, or with sufficient data from multiple transducers and arrays, to perform accurate imaging and tomography of the steam injection region. The measurements can be repeated to obtain time-lapse monitoring of the injection process”; [0042] teaches “Blocks 812-816 are repeated as new measurements become available to monitor the fluid front's position”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to continuously process a measured distance at a corrector stage of the predictor-corrector filter and determine the corrected distance so that erroneous noise can be efficiently dropped (Chemali [0037]), and a location of the flood front can be accurately calculated based on which a reduction in a production rate and/or an injection rate can be performed to effectively avoid a breakthrough of flood fluid (Chemali [0002]).

	As to claim 21, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 19.  
	Mandviwala teaches “the point of reference comprises a production zone or a wellbore ([0009] teaches “The flood front's 12 progress may be monitored toward or away from the wellbore 16, or another characteristic of the formation 14 could be monitored”; [0015] teaches “During reservoir monitoring for waterfront … As the flood approaches closer to a sensor 20 (e.g., in a production well), the differential signal gets larger. The intensity of the signal indicates a distance to the flood front 12”; 
[0008]; [0014]; & [0059]).”


subterranean formation ([0008] teaches “In the FIG. 1 example, the system 10 is used to monitor a flood front 12 as it progresses through an earth formation 14”), comprising: a measurement system configured to measure a distance to the flood front ([0015] teaches “In some examples, a time-lapse measurement may be performed, in which electric or magnetic fields at each sensor 20 location are measured as a function of time … As the flood approaches closer to a sensor 20 (e.g., in a production well), the differential signal gets larger. The intensity of the signal indicates a distance to the flood front 12”; [0009]; [0014]; Figure 1)”
	Mandviwala does not explicitly teach “a processor configured to run a predictor-corrector filter to determine a corrected distance to the flood front based on the measured distance; and a formation device configured to be adjustable by the processor based on the corrected distance so as to regulate a flow of the flood front through the formation”.
	Chemali teaches “a processor configured to run a predictor-corrector filter to determine a corrected distance to the flood front based on the measured distance
(“the processor unit”, [0041]; [0013] teaches “Based at least in part on the cross-component signal, a processor unit derives an estimated distance to a fluid front, and may further determine a direction and orientation of the fluid front for display to a user. Signals from an array of transmit and receive antennas may be combined, optionally with signals from other bore holes, to locate and track multiple points on the fluid front. In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0031] teaches “the cross coupling signals enable tracking of the front even after it has passed the casing, making it possible to track the fluid front even from behind”; [0037] teaches “In block 806, the processor unit performs initial processing to improve the signal-to-noise ratio of the measurements, e.g., by dropping noisy or obviously erroneous measurements, combining measurements to compensate for calibration errors, demodulating or otherwise filtering signal waveforms to screen out-of-band noise, and/or averaging together multiple measurements”; [0018]; [0022]); and a formation device configured to be adjustable by the processor based on the corrected distance so as to regulate a flow of the flood front through the formation ([0013] teaches “Based at least in part on the cross-component signal, a processor unit derives an estimated distance to a fluid front, and may further determine a direction and orientation of the fluid front for display to a user. Signals from an array of transmit and receive antennas may be combined, optionally with signals from other bore holes, to locate and track multiple points on the fluid front. In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0042] teaches “In block 816, the processor unit may automatically adjust a control signal … For example, if the front velocity is undesirably high, or if the front has approached closer than desired to the producing well, the processor unit may perform or recommend a reduction in the production rate and/or a reduction in the injection rate”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to to determine a corrected distance to a flood front based on a measured distance, and adjust a flow of the flood front so that a location of the flood front can be accurately calculated based on which a reduction in a production rate and/or an injection rate can be performed to effectively avoid a breakthrough of flood fluid (Chemali [0002]).

	As to claim 23, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 22.  
	Mandviwala does not explicitly teach “the processor is configured to process the measured distance to determine a predicted distance, to process the predicted distance to determine the corrected distance, and to continuously process the predicted distance and the corrected distance over a sequence of time”.
	Chemali teaches “the processor is configured to process the measured distance to determine a predicted distance, to process the predicted distance to determine the corrected distance (“the processor unit”, [0041]; [0013] teaches “Based at least in part on the cross-component signal, a processor unit derives an estimated distance to a fluid front, and may further determine a direction and orientation of the fluid front for display to a user. Signals from an array of transmit and receive antennas may be combined, optionally with signals from other bore holes, to locate and track multiple points on the fluid front. In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0031] teaches “the cross coupling signals enable tracking of the front even after it has passed the casing, making it possible to track the fluid front even from behind”; Claim 8 teaches “deriving a second estimated distance to the fluid front based at least in part on said second set of receive signals”; [0037] teaches “In block 806, the processor unit performs initial processing to improve the signal-to-noise ratio of the measurements, e.g., by dropping noisy or obviously erroneous measurements, combining measurements to compensate for calibration errors, demodulating or otherwise filtering signal waveforms to screen out-of-band noise, and/or averaging together multiple measurements”; [0018]; [0022]), and to continuously process the predicted distance and the corrected distance over a sequence of time ([0034] teaches “When measurements by multiple subarrays are combined, a more complete view of the approaching front can be obtained. Time-domain and/or frequency domain electromagnetic signals can be employed to perform accurate real-time inversion, or with sufficient data from multiple transducers and arrays, to perform accurate imaging and tomography of the steam injection region. The measurements can be repeated to obtain time-lapse monitoring of the injection process”; [0042] teaches “Blocks 812-816 are repeated as new measurements become available to monitor the fluid front's position”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to continuously process a measured distance at a corrector stage of the predictor-corrector filter and determine the corrected distance so that erroneous noise can be efficiently dropped (Chemali [0037]), and a location of the flood front can be accurately calculated based on which a reduction in a production rate and/or an injection rate can be performed to effectively avoid a breakthrough of flood fluid (Chemali [0002]).

	As to claim 25, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 22.  
	Mandviwala does not explicitly teach “wherein the processor is configured to determine the corrected distance based on a predicted distance to a flood front or the measured distance to the flood front”.
	Chemali teaches “wherein the processor is configured to determine the corrected distance based on a predicted distance to a flood front or the measured distance to the flood front (“the processor unit”, [0041]; [0013] teaches “Based at least in part on the cross-component signal, a processor unit derives an estimated distance to a fluid front, and may further determine a direction and orientation of the fluid front for display to a user. Signals from an array of transmit and receive antennas may be combined, optionally with signals from other bore holes, to locate and track multiple points on the fluid front. In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates”; [0031] teaches “the cross coupling signals enable tracking of the front even after it has passed the casing, making it possible to track the fluid front even from behind”; [0037] teaches “In block 806, the processor unit performs initial processing to improve the signal-to-noise ratio of the measurements, e.g., by dropping noisy or obviously erroneous measurements, combining measurements to compensate for calibration errors, demodulating or otherwise filtering signal waveforms to screen out-of-ban noise, and/or averaging together multiple measurements”; [0018]; [0022]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to determine a corrected distance based on a predicted distance to a flood front or the measured distance to the flood front so that a location of the flood front can be accurately calculated based on which a reduction in a production rate and/or an 

	As to claim 26, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 22.  
	Mandviwala does not explicitly teach “the measurement system is configured to match a signal received by the system with a modeled signal when determining the measured distance to the flood front”.
	Chemali teaches “the measurement system is configured to match a signal received by the system with a modeled signal when determining the measured distance to the flood front ([0031] teaches “At short distances, the cross-coupling signals are comparable and in some orientations, stronger than the direct coupling signals. When the monotonic distance dependence is taken into account, the cross-coupling signals become very desirable for tracking an approaching front. Moreover, the cross coupling signals enable tracking of the front even after it has passed the casing, making it possible to track the fluid front even from behind”; [0040] teaches “In block 812, the processor unit provides to a user a display having a representation of the derived parameter values. The display may include a graphical representation of the fluid front's position relative to one or more producing wells ... One example of this last representation is a green light when the measured parameter values have a good match to the desired parameter values and a red light when they do not”; [0022] teaches “The processing includes at least compiling a time series of measurements to enable monitoring of the time evolution, but may further include the use of a geometrical model of the reservoir that takes into account the relative positions and configurations of the transducer modules and inverts the measurements to obtain one or more parameters such as fluid front distance 181 (or 182)”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Chemali to match a signal match a signal received by the system with a modeled signal when determining the measured distance to the flood front so that a location of the flood front can be accurately calculated, a reduction in a production rate and/or an injection rate can be performed, and effectively avoid a breakthrough of flood fluid.

	As to claim 27, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 26.  
	Mandviwala does not explicitly teach “a parameter of the modeled signal comprises a modeled distance to a flood front, a resistivity of a formation layer, and a resistivity of a flood layer”.
	Chemali teaches “a parameter of the modeled signal comprises a modeled distance to a flood front, a resistivity of a formation layer, and a resistivity of a flood [0022] teaches “The processing includes at least compiling a time series of measurements to enable monitoring of the time evolution, but may further include the use of a geometrical model of the reservoir that takes into account the relative positions and configurations of the transducer modules and inverts the measurements to obtain one or more parameters such as fluid front distance 181 (or 182), direction, and orientation. Additional parameters may include a resistivity distribution and an estimated water saturation”; [0039] teaches “The model parameters may include formation resistivity R (on both sides of the front), distance (d) from the receiver to the front”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mandviwala in view of Donderici to have a modeled signal with a modeled distance to a flood front and resistivities of a formation layer and a flood layer so that the flood front can be efficiently tracked and a reduction in a production rate and/or an injection rate can be performed, and effectively avoid a breakthrough of flood fluid.

		Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over “Mandviwala US 20140139225” in view of “Chemali US 20160290124”, and in further view of “Hornbostel US 20070239403”. 
As to claim 28, the combination of Mandviwala and Chemali teaches the claim invention as applied in Claim 22.  
	Chemali teaches “the predictor-corrector filter ([0018] teaches “Either or both of the wells 202, 206, may be equipped with EM transducer modules to track the distance 212 of front 210”; [0031] teaches “the cross coupling signals enable tracking of the front even after it has passed the casing, making it possible to track the fluid front even from behind”, [0023]; [0037] teaches “In block 806, the processor unit performs initial processing to improve the signal-to-noise ratio of the measurements, e.g., by dropping noisy or obviously erroneous measurements, combining measurements to compensate for calibration errors, demodulating or otherwise filtering signal waveforms to screen out-of-band noise, and/or averaging together multiple measurements”; Figure 8, #806).”
	The combination of Mandviwala and Chemali does not explicitly teach “the predictor-corrector filter comprises a Kalman filter”.
	Hornbostel teaches “the predictor-corrector filter comprises a Kalman filter ([0020] teaches “The present invention is a method of using a tracking filter such as the Kalman algorithm to track sinusoidal signal and to recover the signal from electromagnetic noise … The Kalman method can also incorporate signal and noise characteristics such as: noise correlations between distant detectors (or different components on the same detector), signal correlations between components, time
varying signal and noise amplitude changes, and predictable effects of geology on the data”; [0022] teaches “The additional derivatives are useful since updates to a derivative give a smoother correction to the signal estimate”; [0037]; [0044]; [0003]; Figure 3; Claims 2, 9 & 11).”
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Mandviwala and Chemali in view of Hornbostel to have a Kalman filter tracks signals and reduces noise so that a flood front can be efficiently tracked and a reduction in a production rate and/or an injection rate can be performed, and effectively avoid a breakthrough of flood fluid.


Conclusion

Claims 13-18 and 24 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Wayne US 20150068738” teaches “A method of monitoring geologic formations in a wellbore comprising attaching a plurality of inflatable isolation packers at predetermined distance to an umbilical containing a hydraulic line for inflating each 
“Donderici US 20140191120” teaches “A formation monitoring system includes a casing that defines an annular space within a borehole. An array of electromagnetic field sensors is positioned in the annular space and configured to communicate with the surface via a fiberoptic cable. A computer coupled to the fiberoptic cable receives said measurements and responsively derives the location of any fluid fronts in the vicinity such as an approaching flood front to enable corrective action before breakthrough.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/            Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/            Primary Examiner, Art Unit 2863